Dore, J.
(dissenting). In view of the closeness of the question of the guilt of the defendants Goldis and Schorr, the concededly *690erroneous receipt of evidence from the witness Hartman concerning his conversation with “ one of the Schorrs ” going as it did to the heart of the accusation was prejudicial reversible error.
As the evidence developed, there was no claim that the defendants Goldis and Schorr were connected with the consummation of the conspiracy except as to the strike in the Mur-Ray Baking Company. The other defendants, except the defendant Ehrlich, who was acquitted, were claimed to be connected with the making of the conspiracy and all the occurrences in connection therewith. The members of Ehrlich’s union as well as Local 138 went on strike against the Mur-Ray Company. From the testimony it is evident that the Mur-Ray Company was using so-called “ jobbers ” as a subterfuge to avoid the unionization of their drivers. It was also shown that prior to any of the trouble between the United and Mur-Ray, Local 138 was constantly organizing the drivers for the various baking companies. Prior to the alleged conspiracy strikes had been called and negotiations conducted for the entirely legitimate purpose of unionizing the industry and efforts had been made to unionize the Mur-Ray Baking Company. People’s witness Levinson testified that his shop had been picketed both before he joined the United and while he was a member of the United and that the picketing had stopped when he had explained to Goldis and Schorr that he employed only relatives and boys as helpers and that he worked himself, and to the date of the trial he had not been unionized. People’s witness Christ Makris testified that before the United had issued its price list efforts were made to unionize his shop many times and that Local 138 had thus endeavored to unionize his place long before he ever heard of the United and he stated that when he went with Rubinstein to Local 138 during the strike in his place Schorr rebuked him for bringing Rubinstein there and stated he was not any good to him, using violent language. Rubinstein also had testified that he had tried to arrange a strike with Goldis and Schorr with regard to the Mur-Ray Company but they had rejected his proposal and threatened to throw him out of their office. People’s witness Elfenbein testifier! that before there was any talk about forming the United a strike had been declared against him both by the bakers’ and the teamsters’ unions and the strike continued for seven weeks.
If Mur-Ray sold to non-union jobbers or used alleged “ jobbers ” as drivers there was nothing illegal in Local 138 calling a strike. Otherwise all the bakeries could substitute so-called “ jobbers ” in place of drivers and thus prevent the unionization of the industry. There is no claim that the picketing was not peaceful.
*691Nor is there any direct evidence that either the $500 or the $400 originally collected ever went to Goldis and Schorr. It was traced to Max Silverman and Rubinstein’s own testimony would indicate that it might not have been passed any further. There was, however, direct evidence by Rubinstein as to the payment of $200. If this is corroborated the conviction of Goldis and Schorr is justified. The People relied on circumstantial evidence and telephone wire-tapping for corroboration. The circumstances are that although Local 138 had declined to call a strike against Mur-Ray, previously a strike was called a short time after Max Silverman had been paid money. The force of this is considerably weakened by reason of the fact that Mur-Ray and its predecessor had been threatened with labor trouble by Local 138 long before and there was, as indicated, a dispute of long standing as to whether the Mur-Ray drivers were employees who should be unionized by the teamsters’ union or were “ jobbers ” who bought from Mur-Ray and resold to their own customers and, therefore, were not teamsters.
Police Officer McGlynn, who testified to the telephone wiretapping, identified Rubinstein’s voice but not the voices claimed to be speaking from the union headquarters. The difficulty with this testimony (assuming it was competent) is that it is not in any way an admission by either Goldis or Schorr; for McGlynn was not able to identify the voices of either. Indeed, his identification of the voice of Rubinstein was based on conversations he had overheard with Rubinstein a year and a half after the wire-tapping.
There was also introduced in evidence the telephone conversation, hereinabove referred to, between one Hartman of the MurRay Company and “ one of the Schorrs.” Hartman was permitted to testify that he had a telephone conversation with “ one of the Schorrs,” not knowing which one he was talking to. The substance of this conversation was that when Hartman, an officer of the Mur-Ray Company, announced he was ready to sign up his ten drivers or jobbers with the union he was told over the phone by one of the Schorrs that it would cost $250 each as an initiation fee. It was clearly improper to receive evidence of a talk with “ one ” of the Schorrs against the defendant Sam Schorr and the testimony could not be justified on the theory that Max Schorr was the agent for Sam Schorr. The receipt of this evidence was particularly harmful as it may strongly have affected the minds of the trial justices in resolving the question whether Rubinstein’s evidence had been corroborated.
Under the circumstances we should not overlook this error or hold it harmless, especially in view of the nature of the testimony *692given by the People’s main witness, Rubinstein. He was concededly a co-conspirator who conceived the idea of the organization and the whole conspiracy charged. He had been convicted of a similar crime in June, 1936, for which he had been sentenced to an indeterminate term in the penitentiary which the Parole Board had fixed at thirty months. He was a self-confessed perjurer who had “ jumped ” bail after his prior conviction in Brooklyn had been affirmed by the Appellate Division of the Second Department. (People v. Rubinstein, 246 App. Div. 640.) . With regard to his own veracity, he had testified: “ I lied left and right if I had to lie, if I had to earn something by lying, I lied.” He further testified that he would lie “ left and right ” to earn something to support his children, and further swore: “ No, I don’t like to tell the truth. I never did,” and stated he still had the habit of lying, “ Absolutely..” He also stated that he made what he called a “ bargain ” before he would give testimony. It was shown that after he had served about eight months of his thirty months in the penitentiary his sentence was reduced to the time served and he was kept in jail only as a material witness and received three dollars a day. In addition, through an arrangement made, his family was receiving from a charitable organization $140 a month, which at the time of the trial had been paid for five or six months. Thus Rubinstein and his family during the period that he was held as a material witness received the sum of $230 a month. It is true that in spite of all this his credibility was an issue for the triers of the fact. Nevertheless as an admitted accomplice the defendants could not be convicted on his uncorroborated testimony but this would have to be supported by such other evidence as tended to connect the defendants with the commission of the crime. (Code Crim. Proc. § 399.) The corroboration as to the defendants Goldis and Schorr was insufficient and the erroneous admission of the testimony of Hartman prejudicial.
For the reasons stated I dissent from the majority opinion to the extent of voting to reverse the judgment against defendants Goldis and Schorr and to grant a new trial.
Judgment as to defendants Benjamin N. Spevack and Harold Silverman unanimously affirmed. Judgment as to the defendants William Goldis (alias Wolfie Goldis) and Samuel Schorr affirmed.